 Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 1 of 35 PAGEID #: 9395




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

WINTER ENTERPRISES, LLC,

             Plaintiff,
                                          Case No. 1:17-cv-360
       v.                                 JUDGE DOUGLAS R. COLE

WEST BEND MUTUAL
INSURANCE CO.,

             Defendant.
                            OPINION AND ORDER

      This cause comes before the Court on Defendant’s Motion For Summary

Judgment on Winter’s Second Amended Complaint (Doc. 147), Defendant’s Motion

For Summary Judgment on its counterclaim (Doc. 148), Plaintiff’s Motion For Partial

Summary Judgment on West Bend’s Counterclaim (Doc. 146), and Defendant’s

Motion to Exclude the Expert Report of Fuhrmann (Doc. 160). For the reasons stated

more fully below, the Court GRANTS IN PART West Bend’s Motion for Summary

Judgment on Winter’s Second Amended Complaint (Doc. 147). In particular, the

Court finds that Defendant is entitled to judgment as a matter of law on Winter’s

breach of contract claim (Count One) and bad faith claim (Count Three). The Court

therefore DENIES that same Motion AS MOOT to the extent that it seeks summary

judgment on Winter’s declaratory judgment claim (Count Two). The Court also

DENIES AS MOOT Winter’s Motion for Partial Summary Judgment on West Bend’s

Counterclaim (Doc. 146), West Bend’s Cross-Motion for Summary Judgment on that
    Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 2 of 35 PAGEID #: 9396




same counterclaim (Doc. 148), and West Bend’s Motion to Exclude Fuhrmann (Doc.

160).

                                      BACKGROUND

A.       Winter Purchased Commercial Property Insurance From West Bend
         Mutual Insurance.

         Scott Winter1 is the sole owner of Plaintiff Winter Enterprises, an LLC

organized under Ohio law. (Scott Winter Dep., Doc. 66-1, #1754). Winter Enterprises

(“Winter”) owned a commercial building located at 1631 Sherman Avenue, Norwood,

Ohio, which it used to operate “Fun Factory,” a roller rink and entertainment venue.

(Id.). In 2016, Winter purchased a commercial property insurance policy for the roller

rink from West Bend Mutual Insurance (“West Bend”). (Ins. Pol’y, Doc. 10-1, #71, 73).

         In that policy, which is the policy at issue here, West Bend agreed: (1) to insure

Winter’s building on Sherman for up to $4,000,400; (2) to insure the personal property

that belonged to Winter inside the building up to $250,000; and (3) to cover business

income lost as a result of a coverable event for up to twelve months. (Id. at #90). A

“building” is defined in the policy to include not only the physical structure, but also

completed additions, fixtures, permanently-installed equipment and “personal

property … used to … service the building … including … floor coverings.” (Id. at

#96). “Business Personal Property” is also a defined term. It includes “[f]urniture”

and “[s]tock” as well as “[m]achinery and equipment.” (Id.).



1Mr. Winter’s full name is Wayne Scott Winter, but he goes by Scott Winter. (Scott Winter
Dep., Doc. 66-1, #1752). Because Scott Winter’s last name is the same as the name of the
business entity that he owns, in the interest of clarity, the Court will refer to him as “Scott”
and the business entity as “Winter.”
                                               2
 Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 3 of 35 PAGEID #: 9397




      The policy covers “direct physical loss” to any of this property. (Id. at #123).

This coverage, however, is subject to a number of exclusions and conditions. The

“exclusions” limit the types of loss or damage covered under the policy. As relevant

here, the policy does not cover “loss or damage caused directly or indirectly by …

surface water … whether driven by wind or not … [or by] [w]ater under the ground

surface pressing on … foundations, walls, [or] floors.” (Id. at #123–24). West Bend

will not cover any loss caused in whole or in part by such water. To use the policy

language, “[s]uch loss or damage is excluded regardless of any other cause or event

that contributes concurrently or in any sequence to the loss.” (Id. at #123).

      Even when a coverable event causes loss or damage, the insured must comply

with several duties, or “conditions,” before the insured can collect under the policy.

The policy, for example, requires the policyholder to “[s]end [West Bend] a signed,

sworn proof of loss containing the information [West Bend] request[s] to investigate

the claim … within 60 days after [West Bend’s] request.” (Id. at #105). The policy

further requires the insured to “[c]ooperate with [West Bend] in the investigation or

settlement of the claim.” (Id.). Notably, the policyholder can forfeit coverage under

the policy if he “intentionally conceal[s] or misrepresent[s] a material fact concerning”

the covered property, his interest in the covered property, or the insurance claim. (Id.

at #120).

      If a policyholder satisfies these duties with respect to a covered loss, West Bend

will pay the policyholder the “replacement value,” which the parties refer to as the

“RCV,” i.e., the amount it would cost Winter to repair the damaged property to brand-



                                           3
 Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 4 of 35 PAGEID #: 9398




new condition. (Id. at #109). That said, the policy provides that West Bend will not

pay the replacement value “[u]ntil the lost or damaged property is actually repaired

or replaced” and “[u]nless the repairs or replacement are made as soon as reasonably

possible after the loss or damage.” (Id.). In the event that the policyholder does not

make the repairs, West Bend instead pays the actual cost value, or “ACV,” which is

calculated by reducing the RCV to account for any depreciation of the damaged

structure at the time the incident occurred. So, for example, if a roof has a useful

lifetime of twenty years, and an insurable event causes damages that will cost

$100,000 to repair at a point fifteen years into that useful lifetime, the ACV would be

the remaining useful lifetime (i.e., five years in this example) divided by the total

useful lifetime (here, twenty years) times the repair amount. Stated mathematically,

the ACV would be: 5/20 x $100,000 = $25,000.

        The policy took effect on April 23, 2016, and expired on April 23, 2017. (Id. at

#70).

B.      Winter Files An Insurance Claim For Storm Damages To The Roller
        Rink And West Bend Partially Denies That Claim.

        On Sunday August 28, 2016, Xavier Cobb, the manager of the Fun Factory

roller rink, had left for the day when he received a call from the session manager on

duty. There had been a heavy rainstorm in the area after Cobb left. The session

manager told Cobb that the whole roller rink complex had sustained severe water

damage. (Cobb Dep., Doc. 61-1, #1666–67). Cobb, in turn, called Scott Winter (“Scott”)

to let him know about the circumstances. (Scott Winter Dep., Doc. 66-1, #1759).

Originally, Scott was not overly concerned. That changed quickly once Cobb sent

                                            4
 Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 5 of 35 PAGEID #: 9399




Scott a photograph of the inside of the building showing a pool of water 10–18 inches

deep across much of the skating rink. (Id.). Scott immediately dropped what he was

doing and drove to the roller rink. He discovered that the building was in shambles.

The garage door was “flapping in the air,” water was “shooting out of the building,”

there were “skates in the parking lot,” and “the parking lot had buckled up.” (Id.).

      When Scott entered the building, he saw that Cobb’s picture had accurately

depicted the state of affairs—the skate floor was underwater. (Id.). Scott then began

to explore the rest of the building to try to locate the source of the water. (Id.). Scott

“followed the water entering under the double door at the southeast rear corner that

leads into the rear storage area.” (Fuhrmann Dep., Doc. 140-1, #7493). Eventually,

Scott found that both the roof in the “back room” and a wall near the alleyway had

completely collapsed. (Scott Winter Dep., Doc. 66-1, #1759). Scott also discovered a

large tree laying inside the building near the collapsed wall. (Id. at #1762).

      Scott reported the damage to West Bend the next day, on August 29, 2016.

(Claim Activity Log, Doc. 90-6, #2753). West Bend assigned the claim to senior claims

representative Cathy Lanier. After reviewing the claim, Lanier called Code Blue, a

water mitigation service which often works with West Bend, and alerted the company

that someone from Winter might contact Code Blue regarding the Fun Factory site.

(Id. at #2754; Lanier Dep., Doc. 90-1, #2617). Lanier also called Scott. During that

call, Scott explained the extent of the damage to Lanier who, in turn, advised Scott

of West Bend’s procedures. (Lanier Dep., Doc. 90-1, #2599). In accordance with those

procedures, Lanier then assigned Mike Fannon, an independent claims adjuster from



                                            5
 Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 6 of 35 PAGEID #: 9400




Syndicate Claims, to go to the site and verify the loss. (Id. at #2605). Meanwhile,

Winter hired Mark Jacoby, a public claims adjuster from Metro Adjusting, to

investigate the claim on Winter’s behalf and to represent the company in its dealings

with West Bend. (Jacoby Dep., Doc. 68-1, #2063).

      The two adjusters met several times to survey the damage together. They

reached at least some agreement regarding the collapsed roof. Both concluded that a

clogged drain on the roof caused water to pool, and that the weight of the pooled water

caused the roof to collapse. (Id. at #2064; Fannon Dep., Doc. 91-1, #2999).

      The two adjusters, however, disagreed as to the reason for the collapse of the

wall near the alleyway. Winter’s adjuster, Jacoby, concluded that “wind drove a tree

into a C block wall causing it to collapse and allowing water to enter the building.”

(Jacoby Dep., 68-1, #2064). Fannon, in contrast, concluded that the “excessive amount

of rain in a short period of time” caused a “rush of water,” including from a nearby

sports field located uphill from the south wall of the building, which collected against

and, eventually, collapsed, the masonry wall. (Fannon Report, Doc. 90-7, #2769).

      On August 29, 2016, the day after the rainstorm, Fannon sent a report to West

Bend detailing the results of his initial inspection. This report included Fannon’s

finding that surface water had caused the collapse of the back wall. (Id.). In addition

to his report, Fannon called Lanier at West Bend and recommended that, in light of

the severe structural damage and the disagreement between the two adjusters as to

the reason the wall collapsed, an engineer should come out to examine the damage.




                                           6
    Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 7 of 35 PAGEID #: 9401




(Fannon Dep., Doc. 91-1, #3007). Lanier gave Fannon the green light to hire an

engineer. (Id.).

         On August 30, 2016, Lanier called Winter and advised him that West Bend’s

initial conclusion was that a large portion of the damage would not be covered because

of the “surface water” exclusion in Winter’s insurance policy. (Lanier Dep., Doc. 90-1,

#2652). Lanier also called Code Blue and told the company to close its file on Winter’s

case because West Bend would not cover any flood damage.2 (Id. at #2653).

         Fannon subsequently engaged Patrick Slattery, a civil engineer with EES

Group. (Fannon Dep., Doc. 91-1, #3014; Slattery Dep., Doc. 92-1, #3395). On

September 6, 2016, Slattery made the trip out to the roller rink and walked the

property with Scott. Scott says that, during this visit, Slattery stated that he believed

the tree was responsible for the collapse of the wall. (Scott Winter Dep., Doc. 66-1,

#1775). On September 15, 2016, however, Slattery sent Fannon a report indicating

that “an impact from a fallen tree limb most likely did not initiate the collapse[] of

the south … wall at the subject building.” (Slattery Report, Doc. 92-2, #3508). Rather,

Slattery concluded that “[t]he collapse of the south … wall … most likely was caused

by relatively fast moving surface water carrying debris (i.e. flood waters) travelling

in a north/northwesterly direction impacting the base of the wall.” (Id. at #3510). As




2On August 29, 2016 at 10:38 a.m., Code Blue called Winter, who put Jacoby, Winter’s public
adjuster, on the phone. Jacoby then stated that Winter was declining Code Blue’s services at
that time. (Code Blue Log Notes, Doc. 145-3, #8030). At 1:46 p.m. that same day, Code Blue
called Jacoby, who indicated that Winter had hired another restoration company. (Id.).
Finally, at 2:27 p.m., Jacoby called Code Blue and stated that Winter did not want Code Blue
to do any work until West Bend confirmed that it was covering the claim. (Id.). Therefore,
Winter did not end up using Code Blue’s services to mitigate the water damages.
                                             7
 Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 8 of 35 PAGEID #: 9402




for the damage to the roof, Slattery found that “the clogged western drain,” “heavy

amount of precipitation” and “deteriorated (i.e. rusted)” steel bar joists all contributed

to the partial roof collapse. (Id.).

       Meanwhile, Winter hired Richard Graman, an engineer from GEI engineering,

to examine the collapsed wall. After an on-site inspection on September 2, 2016,

Graman concluded that, while “[t]he relatively small force of the wind and/or water

were likely acting on the wall,” the “large force of the tree impact[ing] the wall …

caused the collapse.” (Graman Report, Doc. 66-2, #1809; Graman Dep., Doc. 98-1,

#4812–13). Jacoby forwarded Graman’s report to West Bend on October 4, 2016.

(10/04/16 email to West Bend, Doc. 66-2, #1803). That same day, Lanier emailed

Graman’s report to Slattery, requesting that Slattery respond to Graman’s findings.

(Claim Activity Log, Doc. 90-6, #2758; see also 10/04/16 email to Slattery, Doc. 66-2,

#1820).

       On October 5, 2016, Lanier sent Winter and Jacoby a letter formally notifying

them that while “the policy would provide coverage … for [the] roof collapse,” West

Bend will not “respond and pay for the damages resulting from the collapsed south

wall and resulting flood water damages to the building.” (Denial Letter, Doc. 66-2,

#1818–19). In response, Jacoby sent an email asserting that, because Lanier issued

a denial within 24 hours after receiving Graman’s report, she did not properly

consider the report and, instead, had her “mind made up” about coverage of Winter’s

claim. (10/05/16 email to Lanier, Doc. 66-2, #1823).




                                            8
 Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 9 of 35 PAGEID #: 9403




      At that point, Lanier indicated that she had received and read Graman’s report

but, as she is not an engineer, she forwarded the report onto Slattery for review. (Id.

at #1822). Lanier advised Jacoby that “[i]f Mr. Slattery would concur with the GEI

report … we would reverse the denial.” (Id.). Slattery reviewed Graman’s report and

determined that “[Graman was] incorrect in [his] conclusion” that the tree caused the

wall collapse. (Slattery Dep., Doc. 92-1, #3426; Slattery Resp. to GEI, Doc. 92-3,

#3568–74). Accordingly, Lanier stood by her decision not to cover the damage related

to the collapsed wall.

      Meanwhile, Winter and West Bend worked on settling the insurance claim

concerning the damage to the roof. On September 28, 2016, Winter engaged Craig

Johnson from Deer Park Roofing to survey the damage to the roof. (09/28/16 email to

Johnson, Doc. 137-2, #7072). Johnston conducted a roof evaluation where he took

several “core cuts” from the roof to determine the condition of the existing roof system.

(Deer Park Report, Doc. 137-5, #7365). The core cuts revealed that there was moisture

between the roof plies and in the wood fiber recovery boards. (Id. at #7366). Deer Park

also observed “an area of collapsed deck with the recent storms, which has allowed

water intrusion into the building and under the membrane as well as wind damaged

surface plies.” (Id.). Therefore, Deer Park concluded, Winter should remove and

replace the entire roof system. (Id.).

      West Bend asked Slattery from EES Engineering to respond to this Deer Park

report. (Claim Activity Log, Doc. 90-6, #2762). Slattery found that “[t]he reported

damage to the wood fibered insulation … most likely was not attributable to water



                                           9
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 10 of 35 PAGEID #: 9404




intrusion at the collapse.” (EES Response to Deer Park, Doc. 92-3, #3578). Rather,

the “condition of the wood fibered insulation is indicative of historic water intrusion

and long-term degradation rather than water impact from a one-time event (i.e.

collapse).” (Id. at #3578–79). Thus, Slattery concluded, the “direct physical damage

to the roof system attributable to the August 28, 2016 loss most likely was limited to

the collapse area as well as the localized area at the wind-damaged … surface plies

in the south central portion of the roof.” (Id. at #3579). In contrast, Slattery noted

that “[t]he moisture and deterioration to the remainder of this roof section most likely

were not related to this loss.” (Id.).

       Throughout November and December, Jacoby told Lanier that it was Winter’s

stance that “the roof system should be replaced in its entirety.” (Claim Activity Log,

Doc. 90-6, #2763–64). Lanier, however, conveyed West Bend’s position that, because

EES determined that much of the roof damage was due to pre-existing water

infiltration, West Bend owes only for damage associated with the “collapse and [the]

area where tree limbs caused punctures” in the roof. (Id.). West Bend ultimately paid

Winter $158,055.93 in actual cash value (ACV) for the “covered” portions of the roof

repair. (Lanier Dep. 2, Doc. 143-1, #7936; Claim Activity Log, Doc. 90-6, #2759).

       Inclusive of this $158,055.93 payment, West Bend paid Winter a total of

$410,242.94 on its claim. (Winter Enter. Resp. to West Bend’s First Set of Interrog.,

Doc. 67-2, #2010). That $410,242.94 included eight separate payments for various

forms of damages. These included, for example, two checks just north of $20,000 for

lost business income and an $82,377.03 payment for damaged business personal



                                          10
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 11 of 35 PAGEID #: 9405




property.3 (Id.; Lanier Dep. 2, Doc. 143-1, #7941–43). Those payments did not satisfy

Winter, though, which, on March 1, 2017, filed two sworn proofs of loss: one claiming

$1,034,890.42 in unpaid damages resulting from the collapse of the south wall; and

one claiming $180,387.15 in unpaid damages for the collapse of the roof. (Proofs of

Loss, Doc. 145-7, #8042–43).

       Winter sold the building for $250,000 on February 26, 2020, without making

any restorations or repairs. (Contract to Purchase, Doc. 145-1, #8018–23).

C.     Winter Sues West Bend, West Bend Files A Counterclaim, And Both
       Parties Move For Summary Judgment.

       On April 27, 2017, Winter sued West Bend in the Hamilton County Court of

Common Pleas. Winter’s original complaint alleged five counts: (1) Breach of

Contract; (2) Contractual Breach of the Implied Covenant of Good Faith and Fair

Dealing; (3) Tortious Breach of the Implied Covenant of Good Faith and Fair Dealing;

(4) Bad Faith; and (5) Unfair Trade Practices. (Compl., Doc. 2, #17–20). West Bend

removed the case to this Court on May 25, 2017, on diversity grounds. (Notice of

Removal, Doc. 1). Winter has since amended the complaint twice.4 The current

version, which is Winter’s Second Amended Complaint, alleges that West Bend

(1) breached the contract when it denied some of Winter’s claims (Count One); and

(2) acted in bad faith because it partially denied Winter’s claim within 24 hours of


3 The eight checks were payments for (1) $82,377.03; (2) $23,169.00; (3) $4,146.70;
(4) $22,140.00; (5) $85,402.28; (6) $158,055.93; (7) $17,002.00; and (8) $17,950.00. (Winter
Enter. Resp. to West Bend’s First Set of Interrog., Doc. 67-2, #2010).
4 In between the time that Winter filed the original complaint and the second amended
complaint, West Bend moved to dismiss all of Winter’s claims except for his breach of contract
claims. (Doc. 9). The Court denied that motion to dismiss. (Doc. 21).


                                             11
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 12 of 35 PAGEID #: 9406




receiving Graman’s report (Count Three). (Doc. 22). The Second Amended Complaint

also requests declaratory judgment as to the parties’ rights and obligations under the

policy (Count Two). (Id.).

      In response, West Bend filed both an answer and a counterclaim. In its

counterclaim, West Bend asks the Court to issue a declaratory judgment that the

exclusions in the insurance policy preclude coverage for Winter’s alleged damages.

(Answer & Countercl., Doc. 27, #372–73). Moreover, West Bend’s counterclaim alleges

that Winter is not entitled to any coverage under the policy because it refused to make

its representative, Scott Winter, available for an examination under oath by West

Bend, thereby breaching the insured’s contractual obligation to “cooperate with the

investigation of the subject claim.” (Id.).

      On September 16, 2020, Winter filed a motion arguing that it is entitled to

partial summary judgment on West Bend’s counterclaim because Scott did not refuse

to submit to an examination under oath. (Winter Mot. for Summ. J., Doc. 146).

Rather, Winter says that Scott was willing to submit to an examination, but that

Winter wanted West Bend to provide a copy of the policy first. (Id. at #8052). That

same day, West Bend filed a cross-motion seeking summary judgment on its

counterclaim. (West Bend Mot. for Summ. J. on Countercl., Doc. 148). In that motion,

West Bend argues that Winter is not entitled to coverage under the policy because (1)

the uncovered damages were due, at least in part, to surface water which is not a

covered cause of loss under the policy; and (2) Winter forfeited coverage under the

policy because it “intentionally concealed material documents related to the condition



                                              12
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 13 of 35 PAGEID #: 9407




of the subject building during the claims investigation and adjusting process.” (Id. at

#8129–30).

      On that same day, West Bend also filed a motion seeking summary judgment

on Winter’s Second Amended Complaint. (West Bend Mot. for Summ. J. on Compl.,

Doc. 147). That motion addresses all of Winter’s claims and shares many of the same

arguments as West Bend’s motion for summary judgment on its counterclaim. On the

breach of contract front, West Bend again argues that it is not required to cover the

damage because Winter concealed material documents and because the surface water

exclusion precludes coverage. In this motion, however, West Bend additionally argues

that Winter cannot establish contract damages.

      West Bend also addresses Winter’s bad faith claim, arguing both that Winter

cannot establish that West Bend acted in bad faith and that Winter cannot establish

damages that flow from the alleged bad faith conduct. The final piece of West Bend’s

motion concerns Winter’s claim for declaratory judgment. Specifically, West Bend

argues that declaratory judgment is not appropriate in this case because an injury

has already occurred, and Winter’s claim for damages is a better and more effective

remedy.

      On December 18, 2020, a few months after the parties’ summary judgment

motions, West Bend filed a motion to exclude Winter’s expert witness on damages,

Jay Fuhrmann, on the grounds that he did not use reliable methodology under

Daubert. (Fuhrmann Mot., Doc. 160, #8533). In the alternative, West Bend argues




                                          13
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 14 of 35 PAGEID #: 9408




that the Court should exclude Fuhrmann’s second report as an untimely rebuttal

report. (Id. at #8535).

      The three motions for summary judgment and the motion in limine have been

fully briefed and are now ripe for review.

                          SUMMARY JUDGMENT STANDARD

      “The ‘party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion and identifying those

portions’ of the record which demonstrate ‘the absence of a genuine issue of material

fact.’” See, e.g., Rudolph v. Allstate Ins. Co., No. 2:18-cv-1743, 2020 WL 4530600, at

*3 (S.D. Ohio Aug. 6, 2020) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

But the non-moving party cannot defeat a motion for summary judgment merely by

pointing to any factual dispute. As the Sixth Circuit has explained, “[t]he mere

existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Int’l Outdoor, Inc. v. City of Troy, 974 F.3d

690, 697 (6th Cir. 2020) (bracket omitted) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247–48 (1986)).

      In other words, the factual dispute must be such that, if the jury were to credit

the non-moving party’s version of the facts on the disputed issue, a reasonable jury

could conclude that a verdict in the non-moving party’s favor is warranted. Put

differently, “to defeat a motion for summary judgment, the ‘evidence’ must be ‘such

that a reasonable jury could return a verdict for the non-moving party.’” Morehouse


                                             14
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 15 of 35 PAGEID #: 9409




v. Steak N Shake, 938 F.3d 814, 818 (6th Cir. 2019) (quoting Anderson, 477 U.S. at

248). In short, “[t]he court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.’” Int’l Outdoor, Inc., 974 F.3d at 697 (quoting

Anderson, 477 U.S. at 251–52).

                                  LAW AND ANALYSIS

A.     The Court Grants West Bend Summary Judgment On Winter’s Breach
       Of Contract And Bad Faith Claims.

       1.     The Court Grants West Bend Summary Judgment On Winter’s
              Breach of Contract Claim Both As To The Wall Collapse Claim
              And The Roof Claim.

       To succeed on the breach of contract claim, Winter must show, by a

preponderance of the evidence, that: (1) the insurance policy is valid; (2) Winter

materially performed under the policy; (3) West Bend breached the policy; and

(4) West Bend’s breach damaged Winter. See, e.g., Liberty Ins. Corp. v. Anderson, No.

1:16-cv-2249, 2017 WL 2962333, at *3 (N.D. Ohio July 12, 2017) (applying Ohio

breach of contract law when the contract at issue was an insurance policy). 5 West



5 As this is a diversity matter, the Court applies Ohio’s substantive law, including its choice
of law provisions. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). In breach of
contract cases, where, as here, a contract lacks a choice-of-law provision, (see generally Ins.
Pol’y, Doc. 10-1), Ohio law provides that the court should apply the law of the State with the
most significant relationship to the parties and the contract. Ohayon v. Safeco Ins. Co. of Ill.,
747 N.E.2d 206, 209 (Ohio 2001). And, in ascertaining which State that is, the Court “should
consider the place of contracting, the place of negotiation, the place of performance, the
location of the subject matter, and the domicile, residence, nationality, place of incorporation,
and place of business of the parties.” Id. (citing Restatement (Second) of Conflicts § 188(2)(a)–
(d) (Am. L. Inst. 1971)).
Here, almost all of those factors point to Ohio law. While West Bend is a Wisconsin
Corporation, the insurance policy at issue here was issued in Ohio to Winter Enterprises, an
Ohio entity, and covered a structure located in Ohio. Therefore, Ohio has the most significant
                                               15
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 16 of 35 PAGEID #: 9410




Bend argues that the undisputed facts show that Winter cannot establish the last

three elements, and therefore, West Bend is entitled to summary judgment on

Winter’s breach of contract claim. The Court finds that West Bend is correct that

there is no issue of material fact as to whether West Bend breached its alleged

obligation to cover the damages from the collapse of the south wall. The Court further

concludes that West Bend is correct that Winter has not established damages to

support its breach of contract claim with respect to the collapse of the roof. The Court

thus GRANTS West Bend summary judgment on those grounds.

             a.     The Surface Water Exclusion Precludes Coverage Of The
                    Damage From The Collapse Of The South Wall.

      Under Ohio law, “[i]t is well settled that an insurance policy is a contract and

the relationship between the insured and the insurer is purely contractual in nature.”

Myers v. Encompass Indemn. Co., 863 N.E.2d 1083, 1085 (Ohio Ct. App. 2006) (citing

Nationwide Mut. Ins. Co. v. Marsh, 472 N.E.2d 1061 (Ohio 1984)). “It is [equally] well

settled that insurance policies should be enforced in accordance with their terms as

are other written contracts.” Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur. Co.,

769 N.E.2d 835, 840 (Ohio 2002). Of course, “[i]n construing the terms of any contract,

the principal objective is to determine the intention of the parties.” Hamilton Ins.

Serv., Inc. v. Nationwide Ins., 714 N.E.2d 898, 900 (Ohio 1999) (citing Aultman Hosp.

Ass’n. v. Cmty. Mut. Ins. Co., 544 N.E.2d 920, 923 (Ohio 1989)). But courts “presume



relationship to this insurance contract. The Court accordingly applies Ohio law to this
dispute. See, e.g., Basha v. Ghalib, Nos. 07AP–963, 07AP–964, 2008 WL3199464, at *2 n.1
(Ohio Ct. App. Aug. 7, 2008) (“Under choice of law principles, Ohio law applies because the
insurance policy was issued in Ohio to an Ohio entity.”).
                                            16
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 17 of 35 PAGEID #: 9411




that the parties’ intent is reflected in the language used.” Buehrer v. Meyers, 155

N.E.3d 222, 226 (Ohio Ct. App. 2020). Accordingly, “[w]hen the policy language is

clear, the court may look no further to find the intent of the parties.” Id.

      Here, West Bend argues that the plain language of the policy at issue—in

particular, one exclusion in that policy called the surface water exclusion—shows that

West Bend is entitled to summary judgment on all the damages resulting from the

collapse of the south wall. The Court agrees.

      Recall that the surface water exclusion provides that West Bend will not cover

“loss or damage caused directly or indirectly by … surface water” “regardless of any

other cause or event that contributes concurrently or in any sequence to the loss.”

(Ins. Pol’y, Doc. 10-1, #123–24). West Bend provided testimony from its expert,

Patrick Slattery, that to a reasonable degree of engineering certainty, the south wall

collapse “was caused by fast moving surface water carrying debris (i.e. flood waters)

travelling in a north/northwesterly direction impacting the base of the wall.” (Slattery

Aff., Doc. 141-3, #7778).

      To overcome summary judgment, then, it was incumbent upon Winter to create

a genuine issue of material fact as to whether the surface water was the—or at least

“a”—cause of the collapse. Winter failed to do so. Its own expert, Graman, admitted

that the flowing water was a contributing cause—or at the very least, he could not

reject Slattery’s opinion to that effect. The Court’s equivocation in characterizing

Graman’s opinion is necessary as his opinion on the topic has been a bit of a moving

target. Originally, he opined that the collapse was the result of three factors—a tree



                                           17
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 18 of 35 PAGEID #: 9412




limb, water, and wind—all acting in conjunction, and that none of these factors alone

would have sufficed to cause the collapse:

      Based on my analysis, any one factor alone likely could not have
      collapsed the south building wall. The entire south building wall is
      constructed of the same material. The collapse was likely caused by a
      combination of factors. During the storm, there was flowing water along
      the south wall of the building and some wind blowing on the wall. I
      believe the precipitating event that caused the wall to collapse at the
      location it did was the impact of the tree limb on the wall.

      Once the wall collapsed due to the combined flexural stresses created by
      the impact of the tree limb, the water, and the wind, the water entered
      the building and haphazardly scattered the individual CMU blocks and
      other debris across the floor of the building.

(Graman Aff., Doc. 57, #1231).

      Nearly two years later, though, Graman filed an amended report in which, for

the first time, he opined that the alleged tree limb impact, in and of itself, may have

created sufficient impact force to collapse the wall, even without the forces created by

the wind and the surface water. (Graman Report, Doc. 94-1, #4339). But then, when

pressed on that topic at his deposition, Graman retracted that statement, at least to

some extent:

      Q. So, you would agree with me that you cannot rule out that surface
      water was one of the factors that combined with other factors to cause
      the collapse of the wall. Correct?

      A. Correct.

(Graman Dep., Doc. 98-1, #4713; see also id. at #4813–14 (“Q: And you can’t rule out

that those combination of forces [the wind, the surface water, and the tree] was the

actual cause of the fall of the wall. Correct? A: Correct.”)).




                                            18
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 19 of 35 PAGEID #: 9413




       At the end of the day, then, it comes down to this: West Bend’s expert (Slattery)

opines that the surface water was a necessary contributing force to the collapse

(indeed, he opines that it is solely the water, accompanied perhaps by the wind), and

Graman cannot rule out that surface water was a necessary contributing force to the

incident. Graman’s inability to rule out Slattery’s opinion means that there is no

genuine dispute between the parties as to whether the surface water played a

necessary role in the collapse of the south wall. In essence, West Bend’s expert says,

“it definitely was the surface water running along the wall,” and Winter’s expert

responds, “that could be the case.” That does not suffice to create a genuine dispute

of fact on this issue.

       This lack of a genuine dispute as to whether the water played at least some

role in the collapse poses a significant problem for Winter. That is because the policy

excludes coverage so long as surface water is a cause, even if not the cause, of the loss.

Perhaps that is why, in Winter’s response to West Bend’s motion for summary

judgment, Winter largely takes a different tack. Rather than focusing on the role the

water did, or did not, play, Winter instead principally argues that the water at issue

here is not “surface water” within the meaning of the policy. That is so, Winter claims,

because the water was directed through a French drain at the time it was flowing

along the wall that collapsed. (Winter Opp’n to West Bend Mot. for Summ. J. on

Compl., Doc. 154, #8459). And water in a French drain, Winter says, is not surface

water under Ohio law.




                                           19
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 20 of 35 PAGEID #: 9414




      West Bend offers two responses. First, it says that Winter has failed to create

a genuine dispute as to whether a French drain even exists. According to West Bend,

the only record evidence of a French drain is Winter’s “self-serving” affidavit to that

effect. This sole “self-serving” affidavit, West Bend continues, is not enough to carry

Winter’s claim past summary judgment. (West Bend Reply to Mot. for Summ. J., Doc.

157, #8499).

      That argument does not work on the facts here. To be sure, in order for Winter’s

claims to survive summary judgment, “there must be evidence on which the jury could

reasonably find for the plaintiff.” Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir.

1995) (citing Anderson, 477 U.S. at 251–52). But here, Winter submitted a sworn

affidavit that, in 2014, Scott placed a French drain along the length of the south wall

of the building to address water infiltration at that location. (Winter Aff., Doc. 152,

#8233). That affidavit is “self-serving” in the sense that it is from a party (or at least

the owner of a party) and supports that party’s argument. But most parties submit

evidence that supports their arguments, and here the person who allegedly installed

the drain (and thus has first-hand knowledge about it) happens also to be the owner

of the party in suit. That is not, in and of itself, a reason to reject the affidavit.

Perhaps if other record evidence contradicted that affidavit, a different result would

follow. But here, Exhibit Two attached to Scott’s affidavit includes two pictures that

appear to show the French drain at issue. (Doc. 152-3). A reasonable jury could find

that these two pieces of evidence support the existence of the French drain. Thus,

West Bend’s argument fails on this front.



                                           20
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 21 of 35 PAGEID #: 9415




       But West Bend is not done. Separately, West Bend argues that the water here,

even when diverted by the French drain, still constitutes surface water within the

meaning of the policy. As already noted, Ohio law controls the Court’s resolution of

interpretation and coverage issues. And, under Ohio law, surface water is

“water from melted snow, falling rain, or rising springs, lying or flowing naturally on

the earth’s surface, not gathering into or forming any more definite body of water

than a mere bog, swamp, slough, or marsh…. Surface water … is not of a substantial

or permanent existence, has no banks, and follows no defined course or channel.”

Front Row Theatre, Inc. v. Am. Mfr. Mut. Ins. Cos., 18 F.3d 1343, 1347 (6th Cir. 1994)

(quoting Heller v. Fire Ins. Exch., 800 P.2d 1006, 1008–09 (Colo. 1990)). But, key to

Winter’s argument, even water that starts as “surface water” loses its character as

such if it evaporates or reaches “some definite water-course or substantial body of

water in which [it is] accustomed to and do[es] flow with other waters.” Id. (quoting

Fenmode v. Aetna Cas. & Surety Co., 6 N.W.2d 479, 481 (Mich. 1942)).

       Winter relies on this latter principle to oppose West Bend’s request for

summary judgment. According to Winter, once the rain-water runoff was diverted by

the French drain it was no longer surface water, as it was following a “definite water-

course” (i.e., the path of the drain).

       The Court disagrees. The Court instead holds that, under Ohio law, water

temporarily diverted through a French drain still retains its character as surface

water. The Court finds support for this holding in a number of Ohio cases that have




                                          21
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 22 of 35 PAGEID #: 9416




consistently found that water retains its status as surface water even when it is

temporarily diverted through an underground pipe.

      Take, for example, the First District Court of Appeals’ opinion in Reith v.

McGill Smith Punshon, Inc., 840 N.E.2d 226 (Ohio Ct. App. 2005). There, a

homeowner sued a developer when runoff from a new subdivision across the road

damaged his property. The water in that case was rainwater that collected in a catch

basin and was carried onto the homeowner’s property through an underground pipe.

While Reith turned on a statute of limitations issue, the appeals court had to decide

whether the water was “sewer water” or “surface water.” The Court ultimately

determined that the water involved was surface water. Specifically, the Reith Court

explained that “we are not persuaded that there is a legal distinction between surface

water that is above the ground and surface water that is temporarily channeled

through underground pipes.” Id. at 231–32.

      The Twelfth District Court of Appeals came to a similar conclusion in Myers v.

Encompass Indemnity Co., 863 N.E.2d 1083 (Ohio Ct. App. 2006). There, like here,

an insurance dispute centered around a “surface water” exclusion. The insured

“appeared to concede that the rain water dispersing on the ground was surface water,

but argue[d] that it lost its character as surface water once it entered a well-defined

channel, i.e., the drain basin and drain pipe.” Id. at 1087. The Myers Court rejected

that argument, explaining that “[w]e are persuaded by the Ohio cases … that the

water in this case was surface water, which backed up from a drain, and flowed onto




                                          22
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 23 of 35 PAGEID #: 9417




appellee's property. Under the main provisions of this insurance policy, the loss

caused by surface water is excluded.” Id. at 1087–88.6

       The Ninth District Court of Appeals provides yet another example in Bonkoski

v. Lorain County, 115 N.E.3d 859 (Ohio Ct. App. 2018). The plaintiff in that case

brought trespass claims, which a court analyzes under a particular legal standard if

the trespass involves surface water. Id. at 865. In reaching its decision, the Bonkoski

Court explained that “[s]urface water does not cease to be so merely because it

percolates into the ground and is carried by underground conduits.” Id. That principle

ultimately informed the court’s decision that the water in that case “did not lose its

character as surface water when it percolated below ground, drained across the

subsurface drainage tile, or reached the culvert from which it flowed toward a natural

outlet.” Id. at 866.

       In all, the Court sees no reason why water potentially diverted through a

French drain—which is basically a perforated pipe installed in an underground

trench, with the trench then filled with loose stones or gravel and covered with

earth—would be treated any differently under Ohio law than the various other

types of drain pipes at issue in the above cases. 7

       Winter focuses most of its argument to the contrary on Heller v. Fire

Insurance Exchange, 800 P.2d 1006 (Colo. 1990), a Colorado Supreme Court case


6  Ultimately, the Court reversed the trial court’s summary judgment holding for the
insurance company because the insurance policy at issue in that case contained a provision,
under the heading of “Additional Property Coverages,” which covered losses from water
“which backs up through sewers or drains.”
7 French Drain, Merriam-Webster Dictionary.com (2021), available at https:// www.merriam-

webster.com/dictionary/French%20drain.
                                            23
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 24 of 35 PAGEID #: 9418




that the Sixth Circuit quoted when recounting the definition of surface water in

Front Row Theatre. The Court in Heller determined that snowmelt “runoff lost its

character as surface water when it was diverted by the trenches and therefore was

not within the surface water exclusion contained in the Hellers’ policy.” Id. at 1009.

Winter contends that the French drain here presents practically the same situation.

To the extent Heller’s holding on that issue contradicts Ohio law, however, the Court

must defer to Ohio law, which governs this dispute. And, as demonstrated by the

above-cited Ohio cases, Ohio law provides that water diverted by an underground

pipe is surface water. See also Emminger v. Bergman, No. CA7772, 1982 WL 3901, at

*3 (Ohio Ct. App. Dec. 29, 1982) (describing rainwater and snowmelt as surface water

even though it was collected and delivered to the defendant’s property through a 24-

inch pipe); Aeh v. Madison Twp. Tr., No. 03CA2885, 2004 WL 912649 (Ohio Ct. App.

Apr. 23, 2004) (parties and court agreed that water was surface water where the

defendants constructed a culvert under a driveway that diverted rainwater onto the

plaintiff’s property).

       At bottom, there are two possible situations here. One possibility is that the

rainwater ran down the hill, struck the wall, and then drained along that wall, all

above ground, as Slattery, West Bend’s engineer, suggests. In that case, the water is

surface water. The other possibility is that, as Winter argues, some of the water

percolated into the French drain after striking the wall, and flowed through that

drain along the wall. Under Ohio law, the water is surface water in either event.

Thus, the presence of the alleged French drain does not create a genuine issue as to



                                         24
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 25 of 35 PAGEID #: 9419




whether the surface water exclusion applies. The Court, therefore, GRANTS

summary judgment to West Bend on Winter’s breach of contract claim with respect

to the damages from the collapse of the south wall.8

               b.     Winter Did Not Show Damages To Support His Breach Of
                      Contract Claim With Respect To Coverage For The
                      Collapsed Roof.

       Apart from the collapsed wall, Winter also argues that West Bend still owes

$180,387.15 in unpaid coverage for the collapsed roof, in addition to the $158,055.93

that West Bend already paid on that loss. (Proofs of Loss, Doc. 145-7, #8042–43). At

oral argument, Winter explained that this $180,387.15 discrepancy exists for two

reasons. First, Winter claims that the $158,055.93 West Bend paid for the collapsed

roof covers the actual cost value (ACV), but not the replacement cost value (RCV)

which Winter claims is due under the policy. Second, Winter argues that the amount


8 An additional reason leads largely, but not entirely, to the same result. Even if the tree limb
itself created sufficient force to cause the wall to collapse, as Winter claims, the vast majority
of the resulting damage arose from surface water flowing through the collapsed wall into the
building. In that case, a covered loss (the tree limb) allowed an excluded form of loss (surface
water) to cause damage. Some jurisdictions apply the “efficient proximate cause” doctrine in
that situation. Under the doctrine of efficient proximate cause, “[i]f the cause which is
determined to have set the chain of events in motion, the efficient proximate cause, is covered
under the terms of the policy, the loss will likewise be covered.” Iroquois on the Beach, Inc. v.
Gen. Star Indem. Co., 550 F.3d 585, 588 (6th Cir. 2008). But even assuming Ohio law applies
the doctrine of efficient proximate cause as a default rule (an issue the Court does not reach),
the parties here contracted out of its application by including anti-sequential and anti-
concurrent cause clauses in the insurance policy. Id.; see also Polk v. Landings of Walden
Condo. Ass’n, No. 2004-P-0075, 2005 WL 1862126, at *6 (Ohio Ct. App. Aug. 5, 2005).
Under the policy’s plain language, then, the majority of the damage from the south wall
collapse is excluded from coverage as “damage caused … by … surface water.” (Ins. Pol’y,
Doc. 10-1, #123–24). This is not a complete defense to coverage for the losses, though, as costs
associated with fixing the wall itself (although not the resulting water damage in the interior)
would be covered (although perhaps at ACV rather than RCV). Because the Court concludes
that the surface water exclusion bars recovery for all losses associated with the wall’s
collapse, however, the Court need not attempt to parse out the amounts relating to water
damage in the interior, as opposed to the costs associated with the collapse of the wall itself.
                                               25
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 26 of 35 PAGEID #: 9420




West Bend paid does not even cover the full ACV value of the damaged roof. The

Court finds that Winter cannot establish damages under either argument.

      Start with the RCV argument. In the insurance policy, West Bend agreed that

“in the event of [covered] loss or damage … we will either (1) [p]ay the value of lost

or damaged property; [or] (2) [p]ay the cost of repairing or replacing the lost or

damaged property.” (Ins. Pol’y, Doc. 10-1, #105). That said, a policyholder is not

automatically entitled to the replacement cost. Rather, the policy specified that West

Bend “will not pay on a replacement basis for any loss or damage … [u]ntil the lost

or damaged property is actually repaired or replaced.” (Id. at #109). Here, Winter

never repaired the roof, which is a condition precedent to its entitlement to receive

RCV under the policy. (Fuhrmann Dep., Doc. 140-1, #7490; Pls.’ Resp. to Defs.’

Statement of Undisputed Facts, Doc. 154-1, #8482 (“Plaintiff admits only that it sold

the subject property, and did not, and will not, be making any repairs to the subject

property.”)). The policy language thus suggests that Winter is not entitled to RCV

damages for the roof.

      Winter tries to avoid that result by explaining that it wanted to repair the roof

but could not afford to do so given West Bend’s decision to deny coverage of the

extensive storm damage. This argument seeks to invoke the well-established rule

that “[o]ne cannot avoid liability by preventing the performance of a condition

precedent.” Micrel, Inc. v. TRW, Inc., 486 F.3d 866, 879 (6th Cir. 2007) (recounting

jury instructions). And Winter is correct that this principle means that West Bend

cannot at the same time both (1) make it impossible for Winter to make repairs to the



                                         26
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 27 of 35 PAGEID #: 9421




building, while also (2) seeking to take advantage of Winter’s failure to do so. See

Dabaja v. State Farm Fire & Cas. Co., No. 14-13222, 2016 WL 1022968, at *3 (E.D.

Mich. Mar. 16, 2016) (applying Michigan law).

      While this argument works in theory, it fails on the facts here. That is because

Winter cannot show that West Bend inappropriately prevented Winter from

repairing the roof. The only reason Winter would repair the warehouse roof would

have been if Winter intended to continue operating the facility. But Winter admitted

at oral argument that, if West Bend was not required to cover the entirety of the

storm damage (most of which was associated with water damage that followed from

the south wall collapse), Winter could not afford to repair the building. As noted

above, however, West Bend properly denied coverage for loss resulting from the south

wall collapse. That means that Winter essentially has conceded that it would not have

repaired the warehouse roof. Therefore, Winter is not entitled to RCV based on this

equitable argument, either.

      Separately, Winter argues that West Bend did not pay the full ACV value due

under the policy. In Ohio, actual cash value is established by one of two methods:

“market value of the property at the time of loss, or the cost of repairs minus

depreciation, if any.” Asmaro v. Jefferson Ins. Co. of New York, 574 N.E.2d 1118, 1122

(Ohio Ct. App. 1989).

      As for the first method, Winter argues that West Bend’s appraisal expert

established ACV when he opined that the pre-event value of the property was

$800,000 and the post-event value of the property was $240,000. (Winter Opp’n to



                                         27
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 28 of 35 PAGEID #: 9422




West Bend Mot. for Summ. J. on Compl., Doc. 154, #8460–61 (citing Moye Expert

Report, Doc. 141-1, #7685)). These figures, however, represent the ACV of all the

damaged property, including the collapsed south wall. As West Bend is not obligated

to cover losses associated with the collapse of the south wall, the relevant damages

here are limited only to the ACV of the collapsed roof. West Bend’s appraisal expert

does not purport to estimate that value.

      As for the second method, Winter points to no evidence in the record that shows

the “cost of repairs minus depreciation.” Id. Winter acknowledges that West Bend

paid $158,055.93 in ACV for the damage to the roof, but argues that this figure was

less than the ACV of the damaged roof. (Lanier Dep. 2, Doc. 143-1, #7936; Claim

Activity Log, Doc. 90-6, #2759; see also Lanier Dep. 1, Doc. 90-1, #2609).9 That is all

well and good, but Winter needs evidence as to the amount of the alleged discrepancy,

and, so far as the Court can tell, it has provided none.

      At oral argument on the motions, Winter’s counsel suggested that Mark

Jacoby, Winter’s public adjuster, explained the basis for a higher ACV in his

deposition testimony. But counsel declined to provide a page citation for that claim,

and the Court has been unable to locate the alleged testimony. The closest the Court

can come is an exchange at the deposition where West Bend’s counsel asked Jacoby

to list the “total amount of damages to the building that [he] believe[d] West Bend

should still be responsible to pay for.” (Jacoby Dep., Doc. 68-1, #2082). Jacoby


9Cathy Lanier, West Bend’s insurance agent, stated that she thought paying for the roof was
a “good coverage decision” and West Bend maintained at oral argument that it does not seek
reimbursement of those funds. (Lanier Dep. 1, Doc. 90-1, #2669).


                                            28
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 29 of 35 PAGEID #: 9423




responded that “there was an additional discrepancy on the roof coverage for the

warehouse which was approximately 110,000 if I recall. The difference between

17,050 square feet versus just shy of … 1,700 [square feet]…. So there was almost a

tenfold difference in the estimate for the warehouse.” In other words, Jacoby appears

to suggest that West Bend did not fully cover the damaged area of the roof.10 Winter,

however, never translates the “uncovered” portions of the roof repair into an ACV

damages figure.

      The proof of loss in the record claims $180,387.15 in unpaid damages for the

collapse of the roof. (Proofs of Loss, Doc. 145-7, #8042–43). But Winter’s counsel

conceded at oral argument that the majority of that damages figure consists of the

difference between the RCV and ACV of the roof. When asked what portion of the

roughly $180,000 reflects the allegedly underpaid ACV, counsel had no answer, and

could not point the Court to any record evidence that would provide one.

      In an effort to be thorough, the Court also reviewed the deposition transcript

from Winter’s expert witness on damages, Jay Fuhrmann. But perhaps not

surprisingly (as Winter’s counsel did not suggest that the information would be there)

that transcript does not offer much help on this issue. At his deposition, Fuhrmann

explained that his report provides an estimate of only RCV damages, not an estimate

of ACV damages. (Fuhrmann Dep., Doc. 140-1, #7492 (Q. So you don't have an opinion

as to actual cash value, correct? A. No, not right now.)). Fuhrmann further explained


10In the Claim Activity Notes, Cathy Lanier (West Bend’s Claim Representative) recorded
part of an email from Jacoby where Jacoby explained his belief that “[w]ater infiltration
under the roof membrane has migrated …and [could] compromise the integrity of the
membrane.” (Claim Activity Log, Doc. 90-6, #2757).
                                           29
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 30 of 35 PAGEID #: 9424




that he did not depreciate the cost of any repairs, which is required to establish an

ACV, because Winter did not ask him to perform an ACV analysis. (Id. (Q. Well, as I

look through your estimate, you didn't take depreciation on anything? A. I did not

because I wasn't asked to. I was asked to come up with a value of the loss. I wasn’t

asked to depreciate it. Q. Right. And if you don't take depreciation, it's impossible to

come up with an opinion of actual cash value, correct? A. Correct.)).

       In short, Winter fails to point to any evidence in the record on an issue—

damages associated with the alleged failure to pay the full ACV amount that was

due—as to which it bears the burden of proof. Thus, West Bend is entitled to summary

judgment on this issue.

       2.     The Court Grants West Bend Summary Judgment On Winter’s
              Bad Faith Claim Because Winter Has Not Submitted Evidence Of
              Damages That Flow From West Bend’s Alleged Bad Faith
              Conduct.11

       Ohio law imposes a duty on insurance companies to act in good faith when

handling an insured’s claim. Hoskins v. Aetna Life Ins. Co., 452 N.E.2d 1315, 1319

(Ohio 1983). An insurance company acts in bad faith when it denies a claim without

reasonable justification to support that decision. Zoppo v. Homestead Ins. Co., 644

N.E.2d 397, 400 (Ohio 1994). Winter alleges that West Bend violated that its duty of


11The Court analyzes Winter’s bad faith claim even though it grants summary judgment on
Winter’s breach of contract claims because “a cause of action for the tort of bad faith may
exist irrespective of any liability arising from a breach of contract.” Bullet Trucking, Inc. v.
Glen Falls Ins. Co., 616 N.E.2d 1123, 1126 (Ohio Ct. App. 1992); See also Gerken v. State Auto
Ins. Co. of Ohio, 20 N.E.3d 1031, 1044 (Ohio Ct. App. 2014) (citing cases); Broad v. N. Pointe
Ins. Co., No. 5:11CV2422, 2014 WL 1097925, at *19 (N.D. Ohio Mar. 19, 2014) (“It is possible
to maintain a bad faith claim in the absence of a breach of the contractual obligations flowing
from the policy.”).


                                              30
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 31 of 35 PAGEID #: 9425




good faith because it “denied” Winter’s claim within two days of the storm incident,

which, according to Winter, is before West Bend had enough information to

reasonably adjudicate Winter’s claim. Winter submits the expert testimony of its bad

faith expert, Tom Bruns, who opines that the period of bad faith lasted from August

30, 2016, (i.e., the day West Bend “prematurely” denied the claim), through October

5, 2016, (i.e., the day on which West Bend issued a denial based on Slattery’s

engineering inspection). (Tom Bruns Dep., Doc. 138-1, #7389).

       West Bend disagrees. First, West Bend claims that it did have “reasonable

justification” to support its insurance decision. Regardless, West Bend argues that it

is entitled to summary judgment because Winter cannot establish damages to

support its bad faith claim. The Court agrees with West Bend on the latter point—

and so does not address whether West Bend had a “reasonable justification” for its

coverage decisions.

       “A bad faith claim, if proven, allows for recovery of extracontractual damages.

These are damages over and above those covered by the insurance contract sustained

by the insured as a consequence of the insurer's bad faith.” LeForge v. Nationwide

Mut. Fire Ins. Co., 612 N.E.2d 1318, 1323–24 (Ohio Ct. App. 1992) (citing Asmaro,

574 N.E.2d at 1123); see also Ohio Nat’l Life Assurance Corp. v. Satterfield, 956

N.E.2d 866, 878 (Ohio Ct. App. 2011) (Belfance, J., concurring in part and dissenting

in part).




                                          31
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 32 of 35 PAGEID #: 9426




       Winter submits that it is entitled to two forms of extracontractual damages on

the facts here: punitive damages and attorneys’ fees.12 Start with punitive damages.

As an insurance bad faith claim is a tort, “punitive damages may be recovered against

an insurer who breaches his duty of good faith in refusing to pay a claim of its insured

upon adequate proof.” Hoskins, 452 N.E.2d at 1320. These extraordinary damages

are warranted, however, only upon a showing of “[a]ctual malice.” Id. (quoting

Columbus Finance, Inc. v. Howard, 327 N.E.2d 654, 658 (Ohio 1975)). Ohio courts

have held that actual malice exists either when the defendant acts with “ill will,

hatred or spirit of revenge,” or performs such “reckless, wanton, wilful [sic] and gross

acts” that the court can “infer[] malice from [that] conduct and [the] surrounding

circumstances.” Id.

       Winter tries to meet the actual malice standard by arguing that Cathy Lanier

acted recklessly when she “denied” the claim within two days of the storm event. That

doesn’t work. To start, it is not entirely clear that West Bend actually denied coverage

on August 30, 2016, as Winter claims. On August 29, 2016, West Bend’s adjuster,

Mike Fannon, walked the property, and then told Lanier that much of the damage

was due to surface water, which is excluded under the policy (Claim Activity Log,

Doc. 90-6, #2754). In accordance with Fannon’s findings, Lanier advised Winter on

August 30, 2016, that the “majority of water damage is from the surface water and

this is not covered.” (Id.). Winter maintains that Lanier’s hasty coverage



12At oral argument, Winter also explained that the denial of his insurance claim has been a
source of considerable stress for Scott Winter and his family. Later, however, Winter clarified
that it was not putting forward a claim for emotional distress damages.
                                              32
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 33 of 35 PAGEID #: 9427




determination indicates that she did not consider the evidence, but instead had her

“mind made up” to deny coverage. (Jacoby email, Doc. 90-9, #2808). During Lanier’s

deposition however, Lanier repeatedly said that she did not deny the claim on August

30, 2016. Rather, Lanier claims she was just alerting Winter to the possibility that

the water damage might not be a covered claim, but was reserving the actual coverage

decision until the investigation was complete. (Lanier Dep., Doc. 90-1, #2646, 2652).

       Separately, even if Lanier did deny aspects of Winter’s claim on August 30,

2016, there is nothing about that denial that rises to the level of “actual malice” on

the record here. While a hasty denial may give rise to the tort of bad faith in certain

circumstances, see Ullman v. Auto-Owners Mut. Ins. Co., 502 F. Supp. 2d 737 (S.D.

Ohio 2007), “[s]omething more than the mere commission of a tort is always required

for punitive damages.” Asmaro, 574 N.E.2d at 1126 (quoting Detling v. Chockley, 436

N.E.2d 208, 211 (Ohio 1982)13). In other words, bad faith alone is not enough to

establish a right to punitive damages. Rather, as noted above, as with any other tort,

to obtain punitive damages, Winter must show actual malice. And here, the



13The Ohio Supreme Court overruled Detling’s determination as to how the punitive damages
standard applied in that particular case. Specifically, the Court explained in Cabe v. Lunich,
640 N.E.2d 159, 162–63 (Ohio 1994) that:
       We today overrule Detling to the extent that it precludes introduction of
       evidence of voluntary alcohol consumption of a defendant driver in the punitive
       damages phase of a civil trial. We are convinced that the conduct of drinking
       and driving may well, under the circumstances of each individual case,
       constitute the kind of reckless, outrageous behavior justifying a jury to
       conclude that the defendant possessed a willful indifference to the rights
       and safety of others justifying an award of punitive damages. We hold that
       evidence that a negligent driver had consumed alcohol prior to a vehicular
       accident is relevant and admissible to establish whether the driver can be
       deemed to have acted with actual malice justifying the award of punitive
       damages.
                                             33
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 34 of 35 PAGEID #: 9428




undisputed facts show that Lanier partially “denied” Winter’s claim based on her

belief (and Fannon’s belief) that most of the damage was due to surface water. This

determination (which ultimately proved correct) does not reflect hatred or ill will, nor

was it so reckless as to allow the Court to infer actual malice. Cabe v. Lunich, 640

N.E.2d 159, 162–63 (Ohio 1994) (quoting Preston v. Murty, 512 N.E.2d 1174, 1176

(Ohio 1987)). Therefore, Winter is not entitled to punitive damages on its bad faith

claim.

         That fact also dooms Winter’s claim for attorneys’ fees. That is because

attorneys’ fees are available “as an element of compensatory damages where the jury

finds that punitive damages are warranted.” Zoppo, 644 N.E.2d at 402 (quoting

Columbus Finance, Inc., 327 N.E.2d at 658). As punitive damages are not an available

remedy here, attorneys’ fees are not available, either.

         As Winter has not presented any evidence demonstrating that it suffered

damages as a result of West Bend’s alleged bad faith conduct, the Court must

GRANT West Bend’s Motion for Summary Judgment on Winter’s Bad Faith Claim.

                                   CONCLUSION

         For the reasons discussed above, the Court GRANTS IN PART West Bend’s

Motion for Summary Judgment on Winter’s Second Amended Complaint (Doc. 147).

In particular, the Court finds that Defendant is entitled to judgment as a matter of

law on Winter’s breach of contract claim (Count One) and bad faith claim (Count

Three). The Court therefore DENIES that same Motion AS MOOT to the extent

that it seeks summary judgment on Winter’s declaratory judgment claim (Count


                                          34
Case: 1:17-cv-00360-DRC Doc #: 166 Filed: 09/15/21 Page: 35 of 35 PAGEID #: 9429




Two). The Court also DENIES AS MOOT Winter’s Motion for Partial Summary

Judgment on West Bend’s Counterclaim (Doc. 146), West Bend’s Cross-Motion for

Summary Judgment on that same counterclaim (Doc. 148), and West Bend’s Motion

to Exclude Fuhrmann (Doc. 160). The Court directs the Clerk to enter judgment

accordingly and to TERMINATE this case on the Court’s docket.

      SO ORDERED.


September 15, 2021
DATE                                     DOUGLAS R. COLE
                                         UNITED STATES DISTRICT JUDGE




                                       35
